Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-19 in the reply filed on 7/21/2022 is acknowledged.
Claims 26-42 were cancelled by applicant, see claimset dated 7/21/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agius (US 20040111965 A1) in view of Roberts (US 4932158 A).
Regarding claim 16, Agius discloses a recirculating plant conveying mechanism comprising: (a) at 
least one conveying frame (32, 34, see fig 1) operable to support components of the recirculating plant conveying mechanism, (b) at least one conveying tray assembly (trays 12, 13, 14, 15, 16, see fig 1) operable to support and constrain a plurality of rooting medias, (c) at least one conveyor drive assembly (axle 42, motor 44 and gearbox assembly 46, see figs 1 and 1c) operable to support and recirculate said at least one conveying tray assembly around a prescribed conveying path.
	Agius fails to disclose (d) at least one a media holder drive assembly operable to vary a linear offset distance between said plurality of rooting medias constrained in said at least one conveying tray assembly.
	Roberts teaches (d) at least one a media holder drive assembly (60, see abstract, col 7-8, lines 53-68 and 5-17  and fig 4) operable to vary a linear offset distance between said plurality of rooting medias constrained in said at least one conveying tray assembly.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agius with the media holder drive assembly of Roberts to allow changes in holder spacing to accommodate plant growth. 

Regarding claim 17, the modified reference teaches the recirculating plant conveying 
mechanism as claimed in claim 16, and Roberts further teaches wherein said at least one media holder drive assembly (60, see abstract, col 7-8, lines 53-68 and 5-17 and fig 4) is operable to adjust the linear offset distance between the said plurality of rooting medias in the said at least one conveying tray assembly.

Regarding claim 18, the modified reference teaches the recirculating plant conveying 
mechanism as claimed in claim 16.
	The modified reference fails to teach wherein said at least one media holder drive assembly is operable to couple with at least one media holders position adjustment assembly when said at least one conveying tray is aligned with said at least one media holder drive assembly relative to the prescribed conveying path, and wherein said at least one media holder drive assembly is operable to uncouple from said at least one media holders position adjustment assembly when said at least one conveying tray is aligned with said at least one media holder drive assembly relative to said prescribed conveying path.
	Roberts teaches wherein said at least one media holder drive assembly (60, see abstract, col 7-8, lines 53-68 and 5-17 and fig 4) is operable to couple with at least one media holders position adjustment (pitch screw adjustment 26, see col 8, lines 5-17) assembly when said at least one conveying tray is aligned with said at least one media holder drive assembly relative to the prescribed conveying path (able to have 60 and 26 coupled as shown in figure 4), and wherein said at least one media holder drive assembly (60, see abstract, col 7-8, lines 53-68 and 5-17 and fig 4) is operable to uncouple from said at least one media holders position adjustment assembly (pitch screw adjustment 26, see col 8, lines 5-17) when said at least one conveying tray is aligned with said at least one media holder drive assembly relative to said prescribed conveying path (while not shown, the media holder drive and position assemblies are able to be uncoupled as claimed). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with a system able to couple and uncouple as taught by Roberts in order to allow for easy disassemble for cleaning or removal of plants. 

Regarding claim 19, the modified reference teaches the recirculating plant conveying 
mechanism as claimed in claim 16.
The modified reference fails to teach wherein said at least one media holder drive assembly is 
operable, when coupled with at least one media holders position adjustment assembly to adjust the linear offset distance between the said plurality of rooting medias in the said at least one conveying tray assembly.
	Roberts teaches wherein said at least one media holder drive assembly (60, see abstract, col 7-8, lines 53-68 and 5-17  and fig 4) is operable, when coupled with at least one media holders position adjustment assembly (pitch screw adjustment 26, see col 8, lines 5-17) to adjust the linear offset distance between the said plurality of rooting medias in the said at least one conveying tray assembly.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the media holders position adjustment assembly of Roberts to allow for precise positioning of the plants to allow for maximum growth. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited document is relevant as it pertains to similar conveyor growing systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MONICA L PERRY/Primary Examiner, Art Unit 3644